In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00508-CR

ERIC RICHARDSON, Appellant                §    On Appeal from the 297th District Court

                                          §    of Tarrant County (1536852D)

V.                                        §    August 28, 2019

                                          §    Opinion by Justice Birdwell

THE STATE OF TEXAS                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to omit the

Emergency Medical Services fee. It is ordered that the judgment of the trial court is

affirmed as modified.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Wade Birdwell___________________
                                        Justice Wade Birdwell